Title: Lewis Cass to John Armstrong, 25 July 1814
From: Cass, Lewis
To: Armstrong, John


        
          Sir,
          Greenville July 25th. 1814
        
        Agreably to the opinion of Genl. Harrison and myself expressed in our last letter to you, I shall leave this place in the morning for Detroit accompanied by a select band of Indian Warriors.
        When I had last the honour of seeing you in Washington I submitted both verbally and in writing difficulties which occurred to me respecting some of the duties attendant upon the intercourse with the Indians. I presume in the multiplicity of your avocations they have been overlooked, and I now renew the subject in the hope, that your instructions will reach me at Detroit. Were I vested with general discretionary powers to employ such persons, not exceeding a certain number and at salaries not to exceed a certain sum; and to make such presents to the Indians as I might deem proper, that discretion should be exercised agreably to the dictates of my best judgement, and I have no doubt would be attended with important advantages. Without such discretionary authority, detailed instructions will be necessary. There are so very few statutory provisions regulating the intercourse with the Indians or directing the expenditures, which are to be made to or for them, that an officer without discretionary authority or detailed instructions is liable to have his drafts protested in the first instance and his accounts rejected in the second. I feel no disposition to be placed in either of these situations.
        Detroit, as well from it’s relative situation with regard to the Indians, as from it’s vicinity to the British Territories and from it’s being in the direct road from the Indian Country generally to the principal depot of British presents and to the principal residence of British Agents, is the point where in a time of peace, we shall have the greatest intercourse with the Indians. That it is so during the war and particularly at the present time cannot be doubted.
        
        In the joint letter addressed to you by Genl. Harrison and myself so much was said upon the subject of Interpreters, that it is unnecessary again to renew it. I would merely observe, that every white man, who can speak one of the Indian languages ought to be taken into pay. The stated compensation of one of them does not equal the amount expended for the pay and support of two private soldiers, and there can be no comparison between the services to be rendered by them.
        Be pleased to direct me in what way funds shall be provided.
        I shall be anxious to learn whether the arrangement made by Genl. Harrison and myself with the Warriors, who have engaged to go to Detroit respecting their pay &c meets your approbation, in order that if it does, they may be continued and if it does not that they may be discharged. I trust, at all events, the assurances we have given them will be complied with for the time during which they may continue actually employed.
        Shall I cause rations to be issued to them at Detroit, when the situation of the publick stores will permit and when I may deem it necessary?
        I trust, sir, you will appreciate the situation, in which I am placed. I feel anxious to discharge every duty, which can reasonably be expected from me, if I can ascertain what that duty is. But I cannot commit my personal responsibility without knowing the views of the Government. When obtained, my every faculty shall be devoted to their accomplishment.
        I am no enthusi[a]stic believer in Indian friendship and professions, but I have no doubt but important advantages will result from their assistance and cooperation. I have so little doubt of the sincerity of those who are here, that I shall entrust my person and life to a party of them, who will tomorrow accompany me through the woods on my journey to Detroit and with no white men in Company except three Interpreters.
        I shall be anxious to receive your answer at as early a day as your convenience will permit, because the business will be at a stand, until your directions can be obtained. With great respect, sir, I have the honour to be yo. mo. obt servt.
        
          Lew Cass.
        
      